DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on 1/13/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II-III, there being no allowable generic or linking claim. Election was treated as election without traverse in the reply filed on 1/13/21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-8 are objected to because of the following informalities:  
.    In line 1 of claims 2-8, "Claim" should not be capitalized.    Appropriate correction is required.
.     “wherein heat”(claim 7, line 2) should be changed to:--“—wherein the applying heat “--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tombs et al (20100155128) in view of Masumoto et al (8844832).
Tombs et al discloses the claimed method for producing a circuit board, comprising:
providing a substrate  112 on which a toner image formed of a thermoplastic toner 100 has been formed (see Fig. 4, and discussion at par. 0053); and
forming a conductive foil layer 114 on the toner image 100 that has been formed on the substrate 112 and then applying heat to the toner image and the conductive foil layer to form a wire constituted by conductive foil (see Fig. 4 , in conjunction with  par. 0045, 0060 for alternative heating techniques, and page 6, claim 4 for the temperature specs., for toner heating).
Tombs do not teach the forming a conductive foil layer with exact thickness configurations as of 0.1 µm to 2 µm.   Regarding to this, it would have been an obvious matter of design choice to make or form a particular thickness of the conductive foil  layer, since such a modification would have involved a In re Rose, 105 USPQ 237 (CCPA 1955).  
Alternatively, if argues that Tombs do not teach the forming a conductive foil layer and the a conductive foil layer having thickness configurations as of 0.1 µm to 2 µm, then refer to the Masumoto’s Fig. 3a-3b, depicts conductive foil 80c on resin toner layer 5, and discussed at col. 5, line 45-60, and the heating discussed at col. 7, line 60-65, and the conductive having thickness about 5µm (see discussed at col. 12, about lines 45-50).  Therefore, it would have been obvious to one of an ordinary skill in the art at the time of the effective filling date of the invention to modify the PCB of the Tombs’s by the teaching of Masumoto as noted above in combination with a conductive foil layer with thickness configurations as of 0.1 µm to 2 µm, in order to form a device having the size, shape and thickness configuration within or substantially about the range set forth above.   The motivation for the combination can be obtain by either reference since the reference in the same endeavor field invention (see col. 2, lines 20-21, col. 3, lines 35-40). 
claims 2-3 directed to material properties  which appears to be satisfied  by  the combination set forth above,  since no positive method limitation existed in the above claims.  
As applied to claims 4-6, refer to col. 13, lines 33-45 of the Masumoto et al for the teaching of material configurations associated with the claimed method.
Limitation of claim 8 is also satisfied by the combination set forth above.  
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt